Citation Nr: 0715660	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1999 to May 2002.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for a low back 
disorder.  Service connection was granted for migraine 
headaches, and a noncompensable evaluation was awarded 
effective from May 15, 2002.  The veteran has appealed for a 
higher rating.

As the veteran is appealing the initial disability rating 
assignment for the service-connected migraine headaches, the 
issue has been framed as listed on the title page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

Following review of the record, the issue of entitlement to 
an initial compensable evaluation for migraine headaches will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability has been diagnosed as 
transitional lumbar vertebra with spina occulta that is a 
congenital or developmental defect.

2.  There is no evidence of superimposed injury or disease to 
the low back during active service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now a low back disorder, claimed 
as lumbosacral strain, as the result of service for which 
service connection should be granted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for a low back disorder has 
been accomplished.  As evidenced by the statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in September 2002 and in the 
statement of the case, the RO informed the appellant of what 
the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He was 
advised to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a low back disorder.  He has been afforded a VA 
compensation examination in this regard, to include a medical 
opinion.  There is no indication from the appellant or his 
representative that there is outstanding evidence that has 
not been considered.  The Board thus finds that further 
assistance from VA would not aid the appellant in 
substantiating the claim, and that VA does not have a duty to 
assist that is unmet with respect to the issue currently 
being adjudicated.  See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim 
of entitlement to service connection for a low back disorder 
is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131(West 2002 
& Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (2006).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature. VAOPGCPREC 82- 
90.  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. Id.  
Service connection may be granted for congenital and/or 
developmental conditions if subject to superimposed disease 
or injury during military service. Id.

Factual background

The veteran's service medical reflect no treatment for any 
low back complaints, except on service discharge examination 
report dated in April 2002.  At that time, it was recorded 
that he had chronic low back pain.  No further reference to 
such was noted.  

Pursuant to the filing of a claim, the appellant was afforded 
a VA examination for compensation purposes in September 2002.  
The examiner stated that the claims folder was not available.  
History was provided to the effect that while working as a 
mechanic on aircraft in the military, he was required to 
engage in activities that included crouching, bending, 
kneeling, pushing and carrying heavy equipment, he gradually 
developed pain in his back and had to consult a doctor for 
treatment.  The veteran related that back pain persisted.

X-rays of the lumbosacral spine revealed essentially normal 
alignment and architecture.  It was reported that there 
appeared to be spina bifida occulta at the L6 level and a 
transitional vertebra in the lumbosacral region.  Following 
examination, a diagnosis of history of gradual onset of lower 
back pain was given.  The examiner commented that there was 
no evidence of traumatic pathology.  It was found that the 
appellant had a transitional lumbar vertebra with spina 
bifida occulta.  The examiner added that this was a 
developmental and nonsymptomatic condition.

Legal analysis

The service medical records reflect no treatment or findings 
referable to back disability, although complaints of back 
pain were recorded on separation examination.  The Board 
notes, however, that on ensuing VA examination in September 
2002, spina bifida occulta, was observed on X-ray.  The 
examiner stated that this was a developmental condition.  
Spina bifida occulta is a developmental anomaly characterized 
by defective closure of the bony encasement of the spinal 
cord, a defect of the vertebral canal without protrusion of 
the cord or meninges.  See Dorland's Illustrated Medical 
Dictionary, 87, 1557 (28th ed. 1994).  Spina bifida is a 
developmental abnormality, which is considered a congenital 
defect not subject to service connection. 38 C.F.R. 
§ 3.303(c). See also VAOPGCPREC 82-90, VAOPGCPREC 67- 90.  
Having determined that the veteran had a congenital defect 
that by its very nature preexisted military duty, the 
question becomes whether the evidence shows that the disorder 
was aggravated during service resulting in additional 
disability. 38 C.F.R. § 303(a).  

The evidence reflects that although the veteran stated on VA 
examination in September 2002 that his service duties 
precipitated low back pain for which he sought treatment, the 
service medical records are negative for any medical 
attention with respect to the back.  The evidence does not 
show any superimposed injury to the back.  The only medical 
evidence addressing the etiology of the veteran's currently 
diagnosed low back disorder is the VA examination finding of 
spina bifida occulta in September 2002.  The VA examiner 
found no evidence of traumatic pathology or any other disease 
process superimposed on the developmental spina bifida 
anomaly.  The veteran's contentions suggests that while he 
may have had some flare-up of symptomatology in service, in 
the absence of medical evidence that the underlying condition 
rather than the symptoms worsened during active duty, there 
can be no finding that the congenital disorder was aggravated 
in service. See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  The Board thus finds that evidence fails to show the 
existence of such a superimposed injury resulting in 
currently claimed low back symptomatology.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The claim of service connection for a low back 
disorder must be denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected migraine headaches are more severely 
disabling than evidenced by the current noncompensable 
evaluation and warrant a higher rating.  

Initially, review of the record discloses that the veteran 
has not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of an evaluation 
in excess of zero percent for migraine headaches.  The VCAA 
and its implementing regulations require that VA inform 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  

The record reflects that the appellant was most recently 
afforded a VA examination for compensation and pension 
purposes in September 2002, prior to the grant of service 
connection for headaches.  The appellant's representative 
asserts that a current examination is in order given the 
length of time since the previous one.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  The Board observes that as of this 
writing, it has been almost four years since the veteran was 
last examined for compensation purposes, and there is no 
interim clinical evidence showing the status of the service-
connected headaches.  Under the circumstances, the Board is 
of the opinion that a current VA examination should be 
scheduled.  Additionally, the veteran should be requested to 
provide information as to whether he has sought treatment for 
headaches since discharge from active duty in 2002.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required 
to substantiate the claim of 
entitlement to an evaluation in excess 
of zero percent for migraine headaches.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim, of what evidence he should 
obtain and what part the RO will 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
migraine headaches since discharge from 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.

3.  Following a reasonable period of 
time for receipt of additional records, 
the veteran should be afforded a 
neurological examination to determine 
the degree and extent of all symptoms 
associated with service-connected 
migraine headaches.  All indicated 
tests and studies should be performed 
and clinical manifestations should be 
reported in detail.  The examiner 
should elicit the veteran's history 
regarding the severity and frequency of 
his headaches and specifically comment 
as to whether the veteran's headaches 
are very frequent, prolonged, or 
completely prostrating, or are 
productive of severe economic 
inadaptability.  The claims folder and 
a copy of the remand must be made 
available to the physician designated 
to examine the veteran.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  

4.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
the requisite findings and opinion.  If 
the report is insufficient, or if any 
requested action is not undertaken or 
deficient, it should be returned to the 
examiner for corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal, to include consideration of 
Fenderson.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


